DETAILED ACTION
1.	Claims 23-32 (now renumbered 1-10 for issue) are allowed.

2.    	Claims 33-42 are cancelled as they are restricted and withdrawn claims and do not contain the same allowable subject matter.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claim 23 as a whole, closest art of record failed to teach or suggest among other thing:
“a second pre-rule component configured to determine whether the plurality of input images is associated with the gesture, and a second pipeline component configured to perform a facial recognition or an emotional recognition operation on the plurality of input images and generate a first result, wherein a third pipeline structure comprises: a third pre-rule component configured to determine whether the first result from the second pipeline structure is compatible with the recognition information generated by the first pipeline structure, and a third pipeline component configured to determine, using a feedback connection, whether the recognition information corresponds to a singular gesture across the plurality of input images.”
5.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.

6.	Below are references that teaches some limitations of the claim 23, but lacks the teaching of the limitations mentioned above: 
a. 	“Recurrent Convolutional Network for Video-based Person Re-Identiﬁcation”, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2016, pp. 1325-1334 to Niall McLaughlin et al., disclosed: 

“A recurrent neural net-work architecture for video-based person re-identiﬁcation method . Given the video sequence of a person, features are extracted from each frame using a convolutional neural network that incorporates a recurrent ﬁnal layer, which allows information to ﬂow between time-steps. The features from all time-steps are then combined using temporal pooling to give an overall appearance feature for the complete sequence. The convolutional network, recurrent layer, and temporal pooling layer, are jointly trained to act as a feature extractor for video-based re-identiﬁcation using a Siamese network architecture.  The method makes use of color and optical ﬂow information in order to capture appearance and motion information which is useful for video re-identiﬁcation. In the neural net-work architecture each frame is ﬁrst processed by a convolutional neural network to pro-duce a feature vector representing the person’s appearance at a particular instant in time. Temporal pooling allows the network to summarize an arbitrarily long video sequence into a single feature vector, while the recurrent layer may allow the network to better exploit temporal information within the sequence, before the outputs from all time-steps are combined (see Abstract, section.3 Figs.1-2)
b. 	“GESTURE IDENTIFICATION, CONTROL, AND NEURAL NETWORK TRAINING METHODS AND APPARATUSES, AND ELECTRONIC DEVICES”, US 20200026910 A1, to Wang et al., disclosed:
“A potential gesture category may also include a first potential gesture category and a second potential gesture category. The first potential gesture category includes: a gesture-contained category and a gesture-free category; and the second potential gesture category 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.










Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699